Title: To Thomas Jefferson from Craven Peyton, 19 October 1820
From: Peyton, Craven
To: Jefferson, Thomas


Dear Sir
Monteagle
Octr 19. 20.
I am favoured with yours of today inclosing a Draft. On Capt Bernard Peyton of Richmd for five hundred Dollars at sight, to be placed to Your Credit with me, I was spoken to by Your Amiable Grand Son;  several months past, asking my indulgence, On the debt due from you, untill I might want it; I informed him; I had made arrangements for its use, On the 25 Decr next & the Undarstanding was he woud go into Bank rathar than a disappaintment shoud take place, I was to indorse for him I feal confident there is no Man liveing who feals more for your case & happiness then, I do & will see you soon On the subject.With the greatest Respect and EsteemC. Peyton